Citation Nr: 0314242	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  02-13 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1953 to March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied reopening of the 
veteran's claim.  

A personal hearing was conducted before the undersigned 
Veterans Law Judge in January 2003 in Washington, DC.  


FINDINGS OF FACT

1.  A rating decision in January 1995 denied service 
connection for hearing loss.  The veteran did not file a 
notice of disagreement within one year after being notified 
of that determination.  

2.  Evidence added to the record since January 1995 was not 
previously considered and relates specifically to the issue 
of service connection for hearing loss.  


CONCLUSION OF LAW

Evidence received since the January 1995 rating decision, 
which denied the veteran's claim for service connection for 
hearing loss, is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder does not reveal full compliance 
with the provisions of the VCAA or Quartuccio.  The record 
does not indicate that the veteran has been properly advised 
as to the various types of evidence that might aid his claim, 
nor has he been notified as to what evidence VA will obtain 
and what evidence he is responsible to submitting.  

This lack of compliance, however, has no effect on the 
Board's current decision in this case, as will be explained 
below.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim or absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis.  
It should be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

A rating decision in January 1995 denied service connection 
for hearing loss.  The evidence that was of record at that 
time consisted of the report of an examination that was 
conducted at the time of the veteran's separation from 
service in 1955, which noted that hearing was normal in both 
ears, and a laboratory report from a private facility, 
apparently regarding an infection in the veteran's right ear.  
The rating decision denied service connection on the grounds 
that no hearing loss disability was shown by the evidence.  
The veteran was notified of that determination and did not 
submit a notice of disagreement within one year after being 
notified.  

Evidence that has been added to the record since January 1995 
includes private treatment records that reflect a chronic 
perforation of the right tympanic membrane, periodic otitis 
media in that ear, and significant bilateral hearing loss.  

In addition, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in January 2003.  

The above evidence is new, in that it was not of record or 
considered by the RO at the time of the 1995 rating decision.  
Further, the Board finds that the evidence is material, in 
that it specifically relates to the issue on appeal, i.e., 
service connection for hearing loss.  Moreover, the medical 
evidence shows a diagnosis of hearing loss, the lack of which 
was the specific basis for the 1995 denial.  

Accordingly, finding that new and material evidence has been 
added to the record since the January 1995 rating decision, 
the Board concludes that the veteran's claim is reopened.  

However, having determined that the veteran's claim should be 
reopened, the Board finds that additional development of the 
record is necessary before a final decision can be rendered 
on his appeal.  In this regard, the Board is particularly 
mindful of the fact that most of the veteran's service 
medical records were apparently destroyed in the 1973 fire at 
the National Personnel Records Center.  The Board believes 
that an additional search should be made for service records 
that might help substantiate the veteran's assertion that he 
sustained an injury during service.  Moreover, on Remand, the 
RO will have an opportunity to ensure compliance with the 
VCAA.  


ORDER

New and material evidence having been presented, the 
veteran's claim for service connection for hearing loss is 
reopened.  


REMAND

The Board notes that the RO previously made two requests for 
records from the National Personnel Records Center (NPRC), in 
light of the fact that most of his service medical records 
were apparently destroyed in the 1973 fire.  The NPRC's 
response to the second request indicates that, in order to 
search further for records, the exact unit to which the 
veteran was assigned at the time of the in-service treatment 
was needed.  It does not appear that that information was 
furnished to accomplish an additional search.  

Further, the record does not reflect that the veteran has 
been properly notified of the provisions of the VCAA, 
particularly as to the type of evidence that might be helpful 
in substantiating his claim in this fire-related case.  

Following completion of the development requested below, the 
RO will have an opportunity again to consider the veteran's 
claim on the basis of all of the evidence of record.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and 
its implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
appellant which evidence VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claim.  In particular, the RO should 
notify the veteran of the various types 
of evidence that might help substantiate 
his claim.  

2. The RO should schedule the veteran for 
a VA examination by an audiologist in 
order to determine the nature and 
etiology of any current hearing loss. All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail. A detailed 
medical history of the veteran's hearing 
loss should be obtained, to include his 
proximity to an explosion during training 
in 1953. 

The examiner should provide an opinion as 
to the likelihood that any current 
hearing loss disability is a residual of 
the veteran's exposure to acoustic trauma 
during military training or is otherwise 
related to service. Reasons and bases for 
all conclusions should be set forth. The 
claims folder should be made available to 
the examiner for review prior to the 
examination. 

3.  Upon completion of the requested 
development, the RO should review the 
merits of the veteran's claim, 
considering all of the evidence of 
record.  If action taken remains adverse 
to him, he and his representative should 
be furnished a supplemental statement of 
the case and should again be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the appellant with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



